ACCEPTED
                                                                    06-15-00027-CV
                                                         SIXTH COURT OF APPEALS
                                                               TEXARKANA, TEXAS
                                                              6/22/2015 12:10:20 PM
                                                                   DEBBIE AUTREY
                                                                             CLERK

              No. 06-15-00027-CV

                                                    FILED IN
                                             6th COURT OF APPEALS
                                               TEXARKANA, TEXAS
                                             6/22/2015 12:10:20 PM
             In the Court of Appeals
                                                  DEBBIE AUTREY
                                                      Clerk

              Sixth Judicial District

               Texarkana, Texas




      In re STACEY DIANE SARTOR, Relator




RESPONSE TO PETITION FOR WRIT OF MANDAMUS

                         Jennifer Gibo
                         State Bar No.: 24032343
                         109 1St Street SE
                         Paris, Texas 75460
                         Tel: 903-905-4964
                         Fax: 903-905-4966
                         jgibolaw@gmai l.com




                         A~Y        FO: : : : -
                                              ARTY IN
                         INTEREST, JASON SARTOR



                                                                     1
Identity ofParties and Counsel


      The following is a list of all parties and counsel who have appeared in this

matter:


Relator: Stacey Diane Sartor


Attorneys for Relator in the trial court: Marianne Howland, 1940 Forest Lane,

Garland, Texas 75042, State Bar No.: 24055693 and Glen Wietzel, 1940 Forest

Lane, Garland, Texas 75402, State Bar No.: 24047704.


Previous Attorney for Relator in the trial court: David Leamon, Lone Star Legal

Aid, Military and Veterans Unit, 1415 Fannin, 1st Floor, Houston , Texas 77002,

State Bar No.: 24028025.


Respondent: Eric Clifford


Attorney for Respondent in the trial court: N/ A


Real Party in Interest: Jason Sartor


Attorney for Real Party in Interest in the trial court: Jennifer Gibo, 109 1st Street

SE, Paris, Texas 75460, State Bar No. 24032343


Table of Contents

RESPONSE TO PETITION FOR WRIT OF MANDAMUS



                                                                                        2
Index of Authorities                                                    5


I.     Statement of the Case                                            6


II.    Issues Presented                                                 7


       Issue No. 1


       Issue No.2


Ill.   Statement of Facts                                               8


IV.    Argument and Authorities                                         11

       A.       Standard ofReview: Availability of Mandamus Relief      11


       B.       Issue No.1:                                             11


       C.       Issue No. 2:                                            14


Prayer                                                                  17


Certification                                                           19


Certificate of Service                                                  20

APPENDICES: The following documents are attached to this response and

incorporated in it for all purposes.


Appendix A:           Affidavit of Jason Sartor


Appendix B: Attached to this petition are the following documents:

                                                                             3
1. A certified copy of the Return of Service in which Relator, Stacey Diane

   Sartor was served with citation.

2. A certified copy of Defendant's Notice of Motion and Motion to Dismiss

   for Lack of Personal Jurisdiction and Improper Venue, or, In the

   Alternative, to Transfer Venue.

3. A certified copy of Respondent's First Amended Motion to Transfer

   Venue.

4. A certified copy of Petitioner's Affidavit Controverting Motion to

   Transfer.

5. A certified copy of Order Setting Hearing on Motion Transfer.

6. A certified copy of David Leamon's Motion for Withdrawal of Counsel.

7. A certified copy of David Leamon's Order on Motion for Withdrawal of

   Counsel.

8. A certified copy of Order Resetting Hearing on Motion to Transfer.

9. A certified copy of Petitioner's Motion for Petitioner to Appear by

   Telephone.

1O.A certified copy of Order Denying Motion to Transfer.

1l.A certified copy of the Transcript from the March 20, 2015 hearing on

   Motion to Transfer Venue in this case.

12.A Copy of Texas Family code Sections 155.201, 155.203, and 155.204.


                                                                              4
      13 .A copy of Texas Rules of Civil Procedure Rule 21 and Rule 21 a.

Appendix C:       Affidavit of attorney, Jennifer Gibo.

Index ofAuthorities

Alexander v. Russell, 699 S.W.2d 209,210 (Tex. 1985). Page - 12, 13

Erbs v. Bedard, 760 S.W.2d 750, 755 (Tex. App.-Dallas 1988) (orig proceeding)

Page- 11

In re Ferguson 172 S.W.3d 122, 126 (Tex.App.- Beaumont 2005) (orig.

proceeding). Page - 15

In re Nabors 276 S.W.3d 190, 197 (Tex App-Houston [14th Dist.] 2009) (orig.

proceeding). Page - 15

Proffer v. Yates, 734 S.W.2d 671, 673 (Tex. 1987) (orig.proceeding). Page- 11

Texas Family Code Section 155.201. Page - 15

Texas Family Code Section 155.203. Page - 15

Texas Family Code Section 155.204. Page- 12, 13, 14

Texas Rules of Civil Procedure Rule 21. Page - 12, 13, 14

Texas Rules of Civil Procedure Rule 21a. Page- 13, 14




                                                                                5
Statement of the Case

      1. The underlying suit is a suit to modify an out-of-state order in which the

         Real Party in Interest had filed a motion to modify the Judgment of

         Divorce that was rendered on December 9, 2013 in the Matrimonial/lAS

         Part 1 ofNew York State Supreme Court of Jefferson County.

      2. Respondent was served on November 19, 2014.

      3. Respondent filed a Pro Se Notice of Motion and Motion to Dismiss for

         Lack of Personal Jurisdiction and Improper Venue, or, In the Alternative,

         to Transfer Venue seeking to have the case transferred to Hunt County.

      4. Respondent then, through her attorney David Leamon, filed

         Respondent' s First Amended Motion to Transfer Venue to Hunt County

         on January 16, 2015.

      5. Real Party in Interest, Jason Sartor, filed an Affidavit Controverting

         Motion to Transfer on January 26, 2015 in which he stated that Lamar

         County was his place of residence and arguing against transferring the

         case out of Lamar County.

      6. An Order Setting Hearing on Motion to Transfer was filed on January 30,

         2015 and the hearing was set for March 5th, 2015.




                                                                                      6
      7. Respondent's attorney then filed a Motion for Withdrawal of Counsel on

         March 5, 2015 and an Order on Motion for Withdrawal of Counsel on

         March 6, 2015.

      8. An Order Resetting Hearing on Motion to Transfer was filed for March

         20th, 2015 by Real Party in Interest, Jason Sartor.

      9. A Motion for Petitioner to Appear by Telephone for Real Party in Interest

         was also filed and a hearing date set for March 20th, 2015.

      lO.A hearing was held on March 20th, 2015 at which testimony was given by

         both sides.

Issues Presented

Issue No. 1: Respondent did not abuse his discretion or fail to perform his

mandatory ministerial duty when he denied Respondent's Pro Se Notice of Motion

and Motion to Dismiss for Lack of Personal Jurisdiction and Improper Venue, or,

In the Alternative, to Transfer Venue.

Issue No. 2: Respondent did not abuse his discretion or fail to perform his

mandatory ministerial duty when he denied Respondent's First Amended Motion

to Transfer Venue.




                                                                                  7
Statement ofFacts
      Relator, Stacey Diane Sartor, originally represented herself in this matter

and filed a prose document entitled Notice of Motion and Motion to Dismiss for

Lack of Personal Jurisdiction and Improper Venue, or, In the Alternative, to

Transfer Venue. This was filed on December 9, 2014 with the court and does not

include a Certificate of Service. After Stacey Diane Sartor was represented by

David Leamon, Respondent's First Amended Motion to Transfer Venue was filed

with a Certificate of Service on January 16, 2015 and a copy was served on Jason

Sartor' s attorney of record, Jennifer Gibo. An Affidavit Controverting Motion to

Transfer was filed by Jason Sartor on January 26, 2015 and a hearing on the matter

was set for March 5th, 2015 .


      Attorney David Leamon then withdrew from representing Relator after

Relator called the Court and canceled the March 5th, 2015 hearing of her own

volition. According to David Leamon's Motion for Withdrawal, Relator canceled

the hearing after her attorney had told her that the hearing would be going forward.

There was inclement weather that day and the roads had ice on them. According to

the motion filed, Mr. Leamon had told Ms. Sartor to be available by phone as she

had communicated to him that she did not feel safe driving. Instead, according to

Mr. Leamon's Motion for Withdrawal, M s. Sartor unilaterally and without notice




                                                                                    8
to Mr. Leamon called the court and canceled the hearing. David Leamon then

withdrew from representing Relator.


      Relator, Stacey Diane Sartor, currently resides in Hunt County with the

children the subject of this suit as per her pleadings and attached transcript. Prior

to the filing of this lawsuit, Stacey Diane Sartor testified that she had resided in

Hopkins County from April of2013 until September of20l4 as per the attached

transcript, Page 14, Line 4 - 6. Prior to that, Stacey Diane Sartor testified that she

had resided in Texas in general with the children since January 1, 2013 as per the

attached transcript, Page 14, Line 4 - 6.


      Jason Sartor is active military who has entered the military out of Lamar

County, Texas. He is currently deployed in Kansas but his place of residence is

Lamar County, Texas. There was testimonial evidence given at the hearing on

March 20, 2015 by Jason Sartor's father, Jeffrey Alan Sartor, as Jason Sartor was

currently deployed and not able to appear in Court. Jeffrey Alan Sartor testified

that his son, Jason Sartor, had deployed into the military out of Lamar County,

Texas and that this continues to be his county of residence. He also testified that

Jason Sartor pays his taxes out of Lamar County, Texas and has designated this as

his residence while in the military. This testimony is in the attached transcript

from page 8, line 17 to page 9, line 8. Jason Sartor was available to testify by

phone as per his Motion for Petitioner to Appear by Telephone, however the Judge

                                                                                         9
did not require his testimony after hearing from both Jeff Sartor and Stacey Diane

Sartor as per the attached transcript page 17, line 20-23. Additionally, Jason

Sartor's timely filed controverting affidavit clearly states that Lamar County is his

county of residence.


      In the March 20th, 2015 hearing on Motion to Transfer Venue, Stacey Diane

Sartor testified that she had lived in Hopkins County for more than six months

prior to the filing of the Motion to Modify and had only lived in Hunt County for

one month as per the attached transcript from the hearing, Page 15, Line 19

through Line 24.

      Real Party in Interest, Jason Sartor, filed the case in Lamar County and

asked that it remain in Lamar County. Jason Sartor argues that venue should be in

Lamar County based upon his residence or, in the alternative, Hopkins County

based upon the fact that that is where the children had resided for more than six

months prior to the filing of this case as per the attached transcript page 15, line 19

to page 16, line 2. Relator, Stacey Diane Sartor, when asked ifthe case should be

in Hopkins County or Lamar County responded with " Absolutely,ma' am, yes. I

believe it should be where the kids are and where they're going to be, in Hunt

County forever. I've been adopted there." As per the attached transcript page 15,

line 25 through page 16, line 5. When specifically asked if Stacey Diane Sartor

understood that the venue question was whether the case should be in Lamar

                                                                                     10
County or Hopkins County, Stacey Diane Sartor stated "So it should've been in

Hopkins, if it wasn' t transferred to Hunt, yes, ma'am." As per the attached

transcript page 16, line 8-9.


      Respondent denied Relator, Stacey Diane Sartor' s First Amended Motion to

Transfer Venue to Hunt County in the hearing and signed an Order Denying

Motion to Transfer on May 5, 2015.


Arguments and Authorities

A:    Standard ofReview:        Availability of Mandamus Relief

      Requisite of mandamus relief are a showing of (1) a legal duty to perform a

nondiscretionary act, (2) a demand for performance of a nondiscretionary act, and

(3) a refusal to perform after such demand was made. Erbs v. Bedard, 760 S.W.2d
750,755 (Tex. App.- Dallas 1988) (orig proceeding). Mandamus relief is

available when under the circumstances of the case the facts and law permit the

trial court to make but one decision- ad the trial court has refused to make that

decision- and remedy by appeal to correct the ruling is inadequate. Proffer v.

Yates, 734 S.W.2d 671 , 673 (Tex. 1987) (orig.proceeding).

B:    Issue No. 1: Respondent did not abuse his discretion or fail to perform his

mandatory ministerial duty when he denied Respondent's ProSe Notice of Motion




                                                                                    11
and Motion to Dismiss for Lack of Personal Jurisdiction and Improper Venue, or,

In the Alternative, to Transfer Venue.

       Relator did not follow proper procedure in her Notice of Motion and Motion

to Dismiss for Lack of Personal Jurisdiction and Improper Venue, or, In the

Alternative, to Transfer Venue because it does not follow Texas Family Code

§155.204 Procedure to Transfer. Contrary to the code, this motion did not contain

a certification that all other parties have been informed of the filing ofthe motion

as required by Texas Family Code § 155.204(a). As such, this was a defective

motion and did not constitute a Motion to Transfer Venue under the Family code.

Additionally, Relator, Stacey Diane Sartor, did not serve a copy of this motion to

the Real Party in Interest, Jason Sartor or to his attorney, Jennifer Gibo. Stacey

Diane Sartor merely filed this document with the clerk. Under Texas Rules of

Civil Procedure 21 , every pleading, plea, motion or application to the court for an

order. .. shall be filed with the clerk of the court in writing ... and at the same time a

true copy shall be served on all other parties. Relator, Stacey Diane Sartor did not

do this and thus invalidated her initial attempt at filing a Motion to Transfer Venue.

       Additionally, under Relator's Notice of Motion and Motion to Dismiss for

Lack ofPersonal Jurisdiction and Improper Venue, or, In the Alternative, to

Transfer Venue, no Order was ever filed with the Court seeking a transfer.

Alexander v. Russell, 699 S.W.2d 209,210 (Tex. 1985). Family Code §11.06 now
                                                                                         12
§155.204, ''requires a timely motion by any party to the suit to transfer the

proceedings. Absent a motion and order of transfer, the 243rd District Court

retained exclusive jurisdiction. Despite what the conservatorship order says about

the 327th District Court having jurisdiction, there is no order transferring the cause

to the 327th District Court. Thus, the 243rd District Court retained jurisdiction." In

addition to failing to notify all interested parties of her Notice of Motion and

Motion to Dismiss for Lack ofPersonal Jurisdiction and Improper Venue, or, In

the Alternative, to Transfer Venue, Relator Stacey Diane Sartor also failed to

submit an Order to Transfer thereby maintaining Lamar County as the proper

venue until such an order was filed .. Thus, Relator's Notice of Motion and Motion

to Dismiss for Lack of Personal Jurisdiction and Improper Venue, or, In the

Alternative, to Transfer Venue did not comply with the Texas Family Code

procedure for filing a Motion to Transfer Venue, it did not comply with the Texas

Rules of Civil Procedure for proper notice, and no order was ever filed requesting

the court to act upon the motion. Prior to a request by Relator, Stacey Diane

Sartor, for the court to act upon her motion, she filed Respondent's First Amended

Motion to Transfer Venue and this became the live motion.

      Therefore, Respondent did not abuse his discretion or fail to perform his

mandatory ministerial duty when he denied Respondent's ProSe Notice of Motion

and Motion to Dismiss for Lack of Personal Jurisdiction and Improper Venue, or,

                                                                                     13
In the Alternative, to Transfer Venue. That motion never came before the Court.

The motion itself was defective as it did not comply with the Texas Family Code

§155.204(a) as it did not include a certificate of service showing that it had been

served on all parties. Furthermore, the document was filed with the clerk but was

not served on all interested parties, thereby not complying with Texas Rules of

Civil Procedure Rule 21 or Rule 2la. Additionally, Relator never requested that

Respondent act on the motion as she did not submit an order to the court in regards

to her motion. The case remains with the court until an Order Transferring Suit

Affecting Parent-Child Relationship is presented to the court, signed, and filed.

Prior to any order transferring the suit being filed, Relator filed an amended motion

and that became the live pleading.

      C:     Issue No.2: Respondent did not abuse his discretion or fail to

perform his mandatory ministerial duty when he denied Respondent's First

Amended Motion to Transfer Venue.

      Respondent's First Amended Motion to Transfer Venue did follow proper

procedure and included a Certificate of Service that the Motion was filed on all

interested parties as of January 16, 2015. A Controverting Affidavit was timely

filed in regards to Respondent's First Amended Motion to Transfer Venue.




                                                                                      14
       Mandatory transfer is available under Texas Family Code §155.201 to

transfer the case to a county in which the children had been living for six months

prior to the filing ofthis lawsuit. In re Nabors 276 S.W.3d 190, 197 (Tex App-

Houston [14lh Dist.] 2009) (orig. proceeding) Under [Fam Code] §155.201(b) the

Legislature does not require that the children currently reside in the other county,

only that they 'have resided' there for six months or longer when the modification

suit is filed.

       In determining the county of child's residence, under Texas Family Code

§155.203, the court shall look to the child's principal residence during the six-

month period preceding the commencement of the suit. In re Ferguson 172 S.W.3d
122, 126 (Tex.App.-Beaumont 2005) (orig. proceeding). "We do not deny that

for purposes of construing other venue provisions contained in various Texas codes

and statutes the concept of 'dual residency' or of 'domicile versus residence' has

its place. However, Texas Family Code§ 155.203 requires the trial court to look to

the child's 'principal residence' during the six-month period in question.

       Respondent requested that the case be transferred to Hunt County, a county

that she had not lived in with the children for more than six months at the time that

the suit was filed. Respondent did not plead for transfer to Hopkins County in

either her Notice of Motion and Motion to Dismiss for Lack of Personal



                                                                                       15
Jurisdiction and Improper Venue, or, In the Alternative, to Transfer Venue or her

Respondent's First Amended Motion to Transfer Venue.


      A Controverting Affidavit was timely filed in regards to Respondent's First

Amended Motion to Transfer Venue.


      In Respondent's First Amended Motion to Transfer Venue, paragraph 7,

Section A. Jurisdiction states that "Respondent and both children have resided in

Hunt County, Texas for a period of longer than six months prior to the

commencement of this action." This is a false statement as demonstrated in Stacey

Diane Sartor's testimony at the hearing on March 20th, 2015 when she stated that

they had lived in Hopkins County for more than six months immediately prior to

the filing of the lawsuit and Hunt County for less than a month at the time the

modification was filed.


      When specifically asked if Relator, Stacey Diane Sartor understood the

venue question, Stacey Diane Sartor clarified that she did understand the potential

for Hopkins County to be a venue and continued to insist that the case be

transferred to Hunt County. Stacey Diane Sartor did not amend her pleading or

make a request that the case be transferred to Hopkins County. Instead, she asked

for a mandatory transfer to Hunt County based upon a Motion to Transfer that

falsely stated that she had lived in Hunt County for more than six months prior to


                                                                                     16
the filing of the modification suit. This statement was proven false in her

testimony where she stated that she had lived in Hunt Count for less than a month

at the time the suit was filed. The suit was filed on October 23, 2014 and Stacey

Diane Sartor was served on November 19, 2014. Thus, Respondent did not abuse

his discretion or fail to perform his mandatory ministerial duty when he denied

Respondent's First Amended Motion to Transfer Venue as Relator was requesting

a mandatory transfer to Hunt County which was not supported by the pleadings or

the testimony taken at the hearing. Hunt County was not a county that was

available to Relator for mandatory transfer.

Prayer
      Real Party in Interest, Jason Sartor, requests that the Court deny Relator's

Petition for Writ ofMandamus and prays for attorney fees.

                                               Law Office of Jennifer Gibo
                                               109 1st Street SE
                                               Paris, Texas 75460
                                               Tel: 903-905-4964
                                               Fax: 903-905-4966
                                               jgibolaw@gmail.com




                                                                                     17
By:     ?-
      Jennifer Gibo
                      --c.___..

      State Bar No: 24032343
      Attorney for Real Party In
      Interest, Jason Sartor




                                   18
                                   Certification



      I certify that I have read the above response and have concluded that every

factual statement in the response is supported by competent evidence included in

the attached appendix or record.



                                            Jason Sartor
                                 Certificate of Service


             I certify that a true copy of this Response was served in accordance

with Rule 9.5 of the Texas Rules of Appellate Procedure on each party or that

party's lead counsel as follows:

Party: Stacey Diane Sartor

Lead Attorney: Marianne Howland

Address of Service: 1940 Forest Lane, Garland, Texas 75042

Method of Service: via facsimile 214-853-5835

Date of Service: June 22, 2015

      A copy of this notice is being filed with the appellate clerk in accordance

with Rule 25.1(e) of the Texas Rules of Appellate Procedure.



                                              Jennifer Gibo
                                              Attorney for Real Party in Interest,
                                              Jason Sartor




                                                                                     20
Appendix A: Affidavit of Jason Sartor


        Jason Sartor appeared in person before me today and stated under

oath:

        "My name is Jason Sartor. I am above the age of 18 years and I am

fully competent to make this affidavit. I am the Real Party in Interest in this

case. The facts stated in this affidavit are true and correct and are within my

personal knowledge.

        "I am a resident of Lamar County, Texas and entered the military in

2007 out of Lamar County. Stacey Sartor lives in Hunt County, Texas. At

the time that this case was filed, she had lived in Hunt County with the

children for less than six months. She had moved there from Hopkins

County where she had lived with the children for a period greater than six

months. She had lived in Hopkins County for approximately a year with the

children. Prior to that, she had lived in Lamar County with the children for a

period greater than six months and had been there for approximately seven

or eight months.

        ''I did not receive notice of a Motion to Transfer Venue until Stacey

Sartor was represented by an attorney in January, 2015. Her fust Notice of

Motion and Motion to Dismiss for Lack of Personal Jurisdiction and
Improper Venue, or, In the Alternative, to Transfer Venue was filed pro se

and she did not serve this on either me or my attorney. The second

document was ftled by her attorney at the time and was Respondent's First

Amended Motion to Transfer Venue to Hunt County on January 16,2015.

My Affidavit Controverting Motion to Transfer was ftled on January 26,

2015. A hearing was set for March 5, 2015 that I drove into Paris, Texas to

attend. I was informed by my attorney that Stacey Sartor had called the

Court and canceled the hearing. A hearing was then reset to March 20, 2015

that I was unable to drive in for and so I asked for and had granted a Motion

to Appear by Telephone.

      "I was informed by my attorney that the Judge took testimony from

my father, Jeff Sartor, and from Stacey Sartor before he ruled. The Judge

denied her Motion to Transfer Venue. An Order was signed on May 5, 2015

denying the Motion to Transfer Venue.


                                         7
                                      Jason Sartor


SIGNED under oath before me on ::(>n.<   ,gC> 1 ,?o/5
                                      &l:n ~ 14o.gXLe:-u
                                      Notary, Public, State of   ~S
Appendix B: This Appendix contains the following:

      1. A certified copy of the Return of Service in which Relator, Stacey Diane

         Sartor was served with citation.

      2. A certified copy of Defendant's Notice of Motion and Motion to Dismiss

         for Lack of Personal Jurisdiction and Improper Venue, or, In the

         Alternative, to Transfer Venue.

     3. A certified copy of Respondent's First Amended Motion to Transfer

         Venue.

     4. A certified copy of Petitioner' s Affidavit Controverting Motion to

        Transfer.

     5. A certified copy of Order Setting Hearing on Motion Transfer.

     6. A certified copy ofDavid Leamon' s Motion for Withdrawal of Counsel.

     7. A certified copy of David Leamon's Order on Motion for Withdrawal of

        Counsel.

     8. A certified copy of Order Resetting Hearing on Motion to Transfer.

     9. A certified copy of Petitioner's Motion for Petitioner to Appear by

        Telephone.

      1O.A certified copy of Order Denying Motion to Transfer.

     1l.A certified copy of the Transcript from the March 20, 2015 hearing on

        Motion to Transfer Venue in this case.

                                                                                23
12.A Copy ofTexas Family Code Sections 155.201 , 155.203, and 155.204.

14.A copy ofTexas Rules of Civil Procedure Rule 21 and Rule 2la.




                                                                     24
                                                   1112512014 st




                                      FAMILY LAW CITATION

CLERK OF THE COURT                                           Attorney Requesting

MARVIN ANN PATTERSON                                         JENNIFER M. GmO
119 N. MAIN, ROOM 405                                        1091ST ST S E
PARIS, TX 75460                                              PARIS TX 75460-4259

THE STATE OF TEXAS
NOTICE TO RESPONDENT: "You have been sued. You may employ an attorney. If you or your
attorney do not file a written answer with the clerk who Issued this citation by 10:00 a.m. on tbe
Monday next following the expiration of twenty days after you were served this citation and petition, a
default judgment may be taken against you."
                                                                                     •        3         -




                                                                                     '
TO:                                                                                   ~          ~ 4; ~:!l
STACEY DIANE SARTOR                                                                      ~, !2<
                                                                                         ;::3    -
                                                                                                   z >,..
                                                                                                   C)   ,.,
                                                                                         :'s.; ~z c: ::oo
701 INDUSTRIAL DR APT #206                                                                     :o> N ('"),
SULPHUR SPRINGS TX 65482,                        Respondent, Greeting:                   ~~ ~f
                                                                                         '< (')~
                                                                                                   &-
                                                                                                   ,
                                                                                                        ii
                                                                                                        -t:a
YOU ARE HEREBY COMMANDED to appear before the 6th District Court ofL. ~ty.~x~~
the said County in Paris, Texas, by filing a written answer, at or before 10 o'clock~·                                                                  OFFICER'S RETURN

 83894             6th District Court
 IN THE INTEREST OF
 A. S. AND J. S.,
 MINOR CHILDREN

ADDRESS FOR SERVICE:
STACEY DIANE SARTOR
701 INDUSTRIAL DR APT #206
SULPHUR SPRINGS TX 65482

Came to and on the    A       day of   ~CVfm~                          , 20J!. at     9: 3D        , o'clock .A-.m., and executed in
-::-:-~--4=~~+--- County, Texas b;:Welina to each of the within named defendants in person, a true copy of this
Citation wi the date of delivery endorsed thereon, together with the accompanying copy of tho ORIGINAL PETITION rN SUIT
AFFECTING THE PARENT-CHILD RELATIONSHIP SEEKING MODIFICATION OF OUT-OF-STATE ORDER at the
following times and places, to-wit:
Name                                Date!Timt                Place, Course and Distance from Courtboute
  5 ~ .. ~ S~ ll"'lfi""I&P t•,'tof                           /JO z. f(c,.j 1"'• ""Q'Z ~ ( r~ 1~~" '2.-
And not executed as to the defendant(s), _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

The diligence used in finding said defendant(s) being:

and the cause or failure to execute this process is:

and the information received as to the whereabouts of said defendant(s) being:


Serving Petition and Copy $    ~O
                                                                              Conatable Terry Jonea
Total                     S         ·CO                                       Hunt County Pet 1              , Officer
                                                                              210 1 Stuart It, Sultl 435
                                                                              Greenville, TX 75401      County. Texas

                                                                                By:    ~.5f'Z                      • Deputy
                                                                                      (!_
                                                                                                 Affiant

COMPLEI£ IF you W A PERSQN OJHER THAN A SlfEBJU. CONSJMI.E. OR Q 'RJ( Of THE COURT.
In accordance with Rule 107: The officer or authorized person who serves, or attempts to serve, a dtation shall sign
the return. The return must efther be vertfled or be signed under penalty of perjury. A return signed under penalty of
perjury must conteln the statement below In substantially the following fonn:
" My name is                                 my date of birth Is                   and my address Is
                (First, Middle, Last}

                           (Street, City, Zip)
I DEClARE UNDER PENALTY OF PERJURY THAT THE FOREGOING IS TRUE AND CORRECT.
Executed In            County, State of                on the day o f - - - - - - -
20                                  ,.,. ,. "'•• ..
                                   \ ~             .' '
                                                         '•.,:
                                         ·· ·\..
                                                '                ..'
                                                                   ~-----------------------



                                                                   .......-
                                                                                Dedarant/Authorized Process Server
                                        ..,
                                                                                (Id # & expiration of certification)
                                              .-"
                                                       .. '
                                                          ~
                                                              ..




   I !Jr.c-~qy C'FRTIFY THAT THE AFORESAIDISATRUE
   Acr CORP.ECT COPY ON FILE OR OF RECORD INTHE
       ~ JUDICIAL D!~1RICt CQ,URT, LAMAR CO., TX
                         ,.. ,\\~\ i: ·,
S!GiJEO AND SEALEDT~~'fi·--···- . -~·f ~
                 ,.            l $ A.D.     ·. :      :
                 ...........      r\..       ~ '- :


     ~die                                            121912014 st




                       RESPONSE TO FAMILY LAW CITATION 83894

TO:

CLERK OF THE COURT                                         RESPONDING              I   ~     :..,.
                                                                                             r

                                                                                       ...   ~,..,P:
MARVIN ANN PATTERSON                                       STACEY DIANE      RT•       Jil   ~c=

119 N. MAlN, ROOM 405                                                    5'111
                                                           3201 KARl LN, A             J.    II
PARIS, TX 75460                                            GREENVILLE, TX~4~           :     ~
                                                                                       0     ..,~
DEFENDANT'S NOTICE OF MOTION AND MOTION TO DISMISS FOR LA OF        e» ~c=         I
PERSONAL JURISDICTION AND IMPROPER VENUE, OR, IN THE ALTERNATIVE, TO   "'
TRANSFER VENUE

This response Is issued to the 6th District Court of Lamar County, Texas to be filed no later
than 10 o'clock A.M. of the Monday next after the expiration of twenty days after the date of
service of thls citation, received NOVEMBER 19,2014 to the ORIGINAL PETITION IN
SUIT AFFECTING THE PARENT-CHILD RELATIONSHIP SEEKING MODIFICATION OF
OUT·OF·STATE ORDER filed in said court on October 23, 20014, numbered 83894, on
th e docket of said court, and styled:

IN THE INTEREST OF

A.S. AND J.S.,

MINOR CHILDREN



A copy of the ORIGINAL PETITION IN SUIT AFFECTING THE PARENT·CHILD
RELATIONSHIP SEEKING MODIFICATION OF OUT-OF·STATE ORDER accompanies this
response to citation, along with the NOTICE OF MOTION AND MOTION TO DISMISS FOR
LACK OF PERSONAL JURISDICTION AND IMPROPER VENUE. OR, IN THE
ALTERNATIVE, TO TRANSFER VENUE.



                             Respectfully

                             Stacey Diane Sartor, mother and primary conservator
NOTICE: THIS DOCUMENT

CONTAINS SENSITIVE DATA

                                        N0.83894

IN THE INTEREST OF

A.S. AND J.S.

CHILDREN

          DEFENDANT'S NOTICE OF MOTION AND MOTION TO DISMISS FOR LACK
OF PERSONAL JURISDICTION AND IMPROPER VENUE, OR, IN THE ALTERNATIVE, TO
TRANSFER VENUE

       TO PLAINTIFF JASON TRAVIS SARTOR AND ATTOURNEYS OF RECORD:

PLEASE TAKE NOTICE THAT on November 20,2014, Stacey Diane Sartor will move to
dismiss the motion of Jason Travis Sartor on the grounds that the county in which he filed
lacks personal jurisdiction and the venue is improper.

The motion will be based on this Notice, the attached Memorandum of Points and
Authorities.
                                                                                             ,
This motion Is made in a timely response to the aforementioned Family Law Citation.
                                                        By: Stacey Diane Sartor
                  MEMORANDUM OF POINTS AND AUTHORITIES

1. The non-custodial parent requesting modification of out-of-state order is a New
   York resident, as mentioned in the attached court ordered divorce decree, section
   13. Real Property Division, stating that Jason Travis Sartor's legal home of record is
   306 Flower Ave E., Watertown, New York 13601, and that Is where he shall return
   after relief of military duty in Fort Riley, Kansas.

2. Jason Travis Sartor and spouse Stephanie Sartor have stated that they never intend
   to return to Texas in the relief of his duties to the military.


3. Lamar County is not home to Jason Travis Sartor, nor his place of birth, nor the place
   of birth or residency to any of the minor children In reference to this case

4. Stacey Diane Sartor, the custodial parent with shared minor children of jason Travis
   Sartor resides at 3201 Kari Ln, Apt 512, Greenville, Tx 75402, and has lived here for
   a period greater than 6 months.

5. The minor children have never resided in the county of Lamar.

6. Original home state jurisdiction is New York. the place of birth of Jason Ryan Sartor,
   and the location of shared realty with Jason Travis Sartor, Stacey Diane Sartor, and
   minor children during the divorce proceedings.

7. Hunt County is the proper venue for any further proceedings to this case, for that is
   the legal residency of the minor children.

8. Any further information on this case should be run by myself, Stacey Diane Sartor,
   residing at 3201 Kari Ln. Apt 512, Greenville, Tx 75402.

                                                                  Respects,
                                                                  Stacey Diane Sartor




                                 _.....
                                 .·... •.                             ..... .           -   -. -·
                                            '"\   ~     ' '
                                                            .,,,. \
                                                  .._   o,l   I
                                                     .-:;   \   :   .·




      I H~RE'3Y CF.RTIFY THAT THE AFORESAIDISATRUE
     .;~RP.ECT COPY ON F1 ~~9f. R~CORD tN 1HE
    -1Q..
       ~ ---JUOICIAL ~JS~~~~~~~~-R CO., i X
SIGNED AND SEALED THIS:
                     ~'2
                          "*"' \ DAY ~ :~
                            A.D.         . ,_ .

       ~~~
                                   ...
                                                                                                Flied 1/1612015 2:30:57 PM
                                                                                                        Shawntel Golden
                                                                                                            District Clerk
                                                                                                     Lamar County, Texas

                                                                                                  Shawntel Golden
 NOTICE: THIS DOCUMENT
 CONTAINS SENSITIVE DATA

                                             NO. 83894

IN THE INTEREST OF                                :    IN THE DIS~            CT COURT

A.S. AND J.S.                                     §    6THJUDIC          I

                                                  §
CHILDREN                                          §                             ,TEXAS
            RESPONDENT'S FIRST AMENDED MOTION TO 1i                           NSFER VENUE
                                                                         !
        This First Amended Motion to Transfer Venue is brou t by Stacey Diane Sartor,

Respondent, who requests transfer of this proceeding to Hunt Coun

A.      Jurisdiction
                                                                         I
        1. No court has acquired continuing, exclusive jurisdictio ; of this suit or of the children

the subject of this suit.

        2.   The order that Petitioner seeks' to modify in this ac on was entered on or about

December 9, 2013 in the MatrimoniaVIAS Part I of the            Supre~       Court of the State of New
                                                                     1
York, Jefferson County, in Cause No. 2013-00018283. A copy f this order was attached as

Exhibit "A" to Petitioner's Original Petition in this action.
                                                                     I
                                                                     I
       3.    On information and belief, Petitioner does not reside I the State of New York and

did not reside in New York at the time he commenced this action.

       4.    On information and belief, Petitioner resides in the Stat of Kansas.
                                                                     !

       5. Neither Respondent, nor either child that is the subjed of this action resides in the
                                                                     I


State ofNew York.

       6.    Respondent and both children have at all times relevant to this action resided in Hunt
                                                                     i
County, Texas.

       7.    Respondent and both children have resided in Hunt County, Texas for a period
 longer than six months prior to the commencement of this action.

        8. The Supreme Court of the State of New York, Jefferson County, therefore does not

have continuing, exclusive jurisdiction of this action. Tex. Fam. Code § 152.203(2).

B.      Grounds for Transfer

        9.   Venue is improper in this Court because the children do not (and never have) resided

in Lamar County.

        10. The children reside in Hunt County, Texas with Respondent.

        11. Respondent was appointed as primary joint managing conservator of the children.

        12. Venue is proper in, and this action should be transferred to, Hunt County, Texas.

Tex. Fam. Code§§ 103.002(a), 103.003(a).

C.     Attorney's Fees and Costs

        13. It was necessary for Respondent to secure the services of David Leamon, a licensed

attorney, to preserve and protect the children's rights in this action.

       14. In addition, Petitioner knowingly and willfully commenced this action in a Court of

improper venue for the improper purpose of harassing Respondent, causing unnecessary delay,

and needlessly increasing the cost of litigation by commencing this action in a location that is

over 50 miles away from Respondent's residence.

       15. Petitioner had actual knowledge of Respondent's and the children's address, and

therefore knew that the commencement of this action in Lamar County was improper.

       16. Respondent requests an award of attorney's fees, expenses and costs pursuant to

Texas Family Code Section 106.

D.     Prayer

       17. Stacey Diane Sartor prays that the Court order the transfer of this proceeding to Hunt



                                                                                               2
 County, Texas, in accordance with the allegations of this motion.

        18. Respondent prays for an award of attorney's fees, expenses and costs.

        19. Respondent prays for general relief.

                                                                        Respectfully submitted,

                                                                        LONE STAR LEGAL AID
                                                                        Military and Veterans Unit
                                                                        1415 Fannin Street- 1st Floor
                                                                        Houston, Texas 77002
                                                                        Tel: (713) 652-0077
                                                                        Fax: (713) 652-3814



                                                                        By:
                                                                                 . '1
                                                                                ·~ •
                                                                                         ·- 1
                                                                                        UA/ {._r---
                                                                              ~dLeamon
                                                                              State Bar No. 24028025
                                                                              dleamon@lonestarlegal.org
                                                                              Attorney for Respondent Stacey Diane Sartor

                                                           Notice of Hearing

       The above motion is set for a hearing on _ _ _ _ _ at _ _.m. in the 6th Judicial

District Court, Lamar County, Texas.

SIGNED o n - - - - - - - - - - - -


                                                                        Judge or Clerk


                                                     Certificate of Service

       I certify that a true copy of the above was served on each attorney of record or party in

accordance with the Texas Rules of Civil Procedure on January 16,2015 .



                                          . :i · T· '' ~ V~A--=1
                                          \        .· ·   /VV/~
                                                                 .4
                                                                 .'
                                 ~                                     ' ~~-~~-----------------
                             ......~,,                                 ~Leamon
                                                           I
                                     '        -·
                                               ~                         ........
                                                                       AttQ....rney for Respondent Stacey Diane Sartor


                                    .~.
                                         ·,   ·..   '"\.
                                                               ..' \   "'"                                                  3
                                             \.   '..   .. '




....
                                       ~
   ''
                        ., \"... \' .
                                   ..:.':'
         ' '
        . '"    ~·
               . ....
                ~
                     _...
NOTICE: THIS DOCUMENT
CONTAINS SENSITIVE DATA


                                                                           CD                     ,
IN THE INTEREST OF                             §    IN THE DISTRICT              Ut~
                                                                                    )>
                                                                                           c.n
                                                                                           <=
       Jason Sartor appeared in person before me today and stated under o~:               ~ l;;
       "My name is Jason Sartor. J am above the age of eighteen years, and I am fully

competent to make this affidavit. The facts stated in this affidavit are within my personal

knowledge and are true and correct.

       "I am a current active member of the military. I entered the military out of Lamar

County, Texas and maintain my residency there. I pay taxes out of Texas and am eligible to

vote out ofTexas. Texas and Lamar County remain my counties of residence. As such, Lamar

County is the appropriate venue for this case. The divorce was originally done in New York,

however, neither of us lives there. Ms. Sartor is currently living in Greenville and previously

lived in Sulphur Springs. Texas is the appropriate state and Lamar County is the appropriate

county for this case. I have been a resident of Lamar County tor about 19 years."




                                                                                         Page 1 of2
SIGNED under oath before me on   03= ~t\IJ," bf                                      2. 0 IS


                                                &.T &oCt le, ~ . ~ :..;er"-
                                                Notary Public, State of to,+ I(;I'Gt.f         K::>




                                                '
                                                    , ,, •' ' .... t •••
                                             . ..... :. ' '
                                       .\.,.
                                     ......,,
                                    ..,...          --
                                                    I ·..
                                                                   1
                                                                   .
                                                                               ·'

                                                                               -
                                                                           . '.- ;

                                                                           .. -:.. . .           Page Z of2



                                                     ··,. ,,..,,i\!''"
                                                                                I




    I U,!"t;::;~·, C'r~T;;:y ThAi THE Ar'Ol\~SAID i2 ATR!JE
   ~~D CORP.ECT COPY ONFILEOR OF RECORD iN 1hE
     l 0~ JUDICIAL DISTRICT COURT, LAMAR CO., TX

b.UWAND   SEALE~ TH~~&Q.                                           DAY OF   ~
                '       \..   ·'    ,__
                                   __          ~'          ..
        ~ -c:R~~

                                               .
                                                      .' .-.:::.
                                                         ~

                    '    ..
                          .. . .
                        ...               ~~o\ ~··,
                                           '
NOTICE: TIDS DOCUMENT
CONTAINS SENSITIVE DATA

                                        NO.~
                                                                                                   =

                                                                                                ~
                                                                                                   ~ c~:
IN THE INTEREST OF                           §   IN THE DISTRICT C UR!~ ~
                                             §                                                         :o:iC   w
                                                                                                       --4     c
A.N.S. AND J.R.S.                 6"' JUDICIAL DIST CT~~
                                             §
                                             §          ~g g
CHILDREN                         LAMAR COUNTY, TdA~G t!J
                                             §
                                                    "'0
                                                           z ell
                                                    c: :110fT'I _,
         ORDER SETTING HEARING ON MOTION TO IBANSiiR

           IT IS ORDERED that a hearing be set in the above-styled and numbered cause on

the   ~dayof ~                             2015at     C).'oo                     o'clock--f?-.m., atthe

Lamar County Courthouse, 119 North Main Street, Paris, Texas 75460.



          Signed this   3tJ~y of_                                           NO. 83894

 IN THE INTEREST OF                             §
                                                §
                                                §
                                                    IN THE DISTRICT COURT
                                                                                 =
                                                                                 ~          ~ ~
                                                                                                        .~~
                                                                      DISTRI~           ~~ ~ ~~
                                                        1
A.S. AND J.S.
                                                :   6n JUDICIAL
CHILDREN                                        §    LAMAR COUNTY, TE             S     ~ ri J, g ~
                                                                                        ~ ~-    :z:          ;;Q

                       MOTION FOR WITHDRAWAL{)FCOUNSEL                           o      ~t· ~ ~~
                                                                                 I'T1   :::0 0   (,.)   -    ('")
                                                                                 '"'0   ~'""     ••     ("f'l 0

       This Motion for Withdrawal of Counsel is brought by David Leamon, wi is atl5rn'f o~ ~

record for Stacey Sartor. David Leamon requests the Court to grant him pennission to withdraw

as attorney for Stacey Sartor in this case. In support, David Leamon shows:

       Good cause exists for withdrawal of David Leamon as counsel because Ms. Sartor

unilaterally contacted the court to cancel the hearing on Ms. Sartor's Motion to Transfer Venue

scheduled for hearing on March 5, 2015 at 2:00 p.m. without telling Mr. Leamon she was going

to do so and after she and Mr. Leamon had communicated the morning of the hearing regarding

her availability via telephone. Specifically, Ms. Sartor and Mr. Leamon communicated via email

the morning of the hearing regarding the inclement weather in the region, Ms. Sartor advised Mr.

Leamon that she did not feel safe driving from Greenville, Texas with her children. Mr. Leamon

told Ms. Sartor that he would advise the Court accordingly and instructed her to be available via

telephone in case the Court had any questions. Despite knowing that Mr. Leamon was driving

from Houston to Paris for the hearing, Ms. Sartor unilaterally and without notice to Mr. Leamon

called the Court and cancelled the hearing. Upon learning this from the bailiff, Mr. Leamon

contacted Ms. Sartor by telephone to discuss Ms. Sartor's actions, whereupon Mr. Leamon and

Ms. Sartor agreed that Mr. Leamon could withdraw from the case.

       Ms. Sartor is capable of adequately representing herself on the pending motion to transfer

venue and con finned to Mr. Leamon on the phone that she is capable of doing so. Therefore Ms.
Sartor will not be prejudiced as a result of Mr. Leamon's withdrawal.

        The settings and deadlines, including discovery deadlines, in this case are as follows:

        A hearing on the Motion to Transfer was scheduled for March, S, 2015 at 2:00 p.m. and
        is to be rescheduled.

                                                          Notice to Clieot

        A copy of this motion has been mailed to Stacey Sartor at her last known address at: 3201

Kari Lane, Apt #512, Greenville, Texas 75402 and emailed to her at: staceysartor@gmail.com.

       David Leamon prays that the Court enter an order discharging him as attorney of record

for Stacey Sartor.

                                                                  Respectfully submitted,

                                                                  LONE STAR LEGAL AID
                                                                  1415 FaMin Street
                                                                  Paris, Texas 77002
                                                                  Tel: (844) 400-8387
                                                                  Fax: (713) 652-3814



                                                                  By:       J~t?vVb
                                                                        Da;aleamon
                                                                        State Bar No. 24038025
                                                                        E-Mail: dleamon@lonestarlegal.org
                                                                        Attorney for Stacey Sartor

                                            Certificate of Senice

       I certify that a true copy of the above was served on each attorney of record or party in

accordance with the Texas Rules of Civil Procedure on March 5, 2015.




                                     '.   ...
                          ·\.\ \ '              . ....'    ~ .




                                                           -
                                                           ....
                             ·.
     f "'':~EBY CERTIFY THAT THE AFORESAID ISATRUE
    AND CORRECT COPY ON FILEOR OF RECORD IN THE
    ( D~ JUDICIAL DISTRICT COURT, LAMAR CO., TX

SICNED AND SEALED   THIS~-' ·::~ky\~
                     ?1.__ .b.   ": .··
                              ~(X~
        C~~~                              GO.~
                       ,_-

                             '· cAiAAi<
                                                 NO.~

IN THE INTEREST OF                                   §         IN THE DISTRICT COURT
                                                     §
A.S. AND J.S.                                        §         6™ JUDICIAL DISTRICT
                                                     §
CHILDREN                                             §         LAMAR COUNTY, TEXAS

                   ORDER ON MOTION FOR WITHDRAWAL OF COUNSEL

        On    foW          Vt     :1..(> L'S""     the Court considered the Motion for Withdrawal of

Counsel of David Leamon.

        The Court finds that good cause exists for withdrawal of David Leamon as counsel.

        The Court finds that a copy ofthe Motion for Withdrawal of Counsel was properly served on

and delivered to Stacey Sartor, that Stacey Sartor did not to object to the motion, that Stacey Sartor

consented to the motion, and that the pending senings and deadlines in the case are as follows:

        Hearing on Stacey Sartor's motion to transfer venue- TBD (rescheduled from March 5, 2015
        at 2:00p.m.)

        IT IS THEREFORE ORDERED that David Leamon is pennitted to withdraw as counsel of

record for Stacey Sartor in this case.

        The Court finds that the last known mailing address of Stacey Sartor is 3201 Kari Lane, Apt

#512, Green vi lie, Texas 75402 and ORDERS that all notices in this case shall be either delivered to

Stacey Sartor in person or sent to Stacey Sartor at that address by both certified and regular first-class

mail. The Court further ORDERS that David Leamon immediately notify Stacey Sartor in writing of




                                                                          ." ......
                                                                    '\.
                                                           ..'' '
                                                      ... ,'
     I w-.cr::,y C'F.RTIFY THAT THE AFORESAIDISATRUE
    AND CORPECT COPY ON FILEOR OF RECORD IN THE
      \ Q~ JUDICIAL ~!~T~T·COURT, LAMAR CO., TX
                     -- ~\a1 •..
Slf:NEO AND SEALED~~~:-----· -~~ qF
                  .~ ..'9in5
                                                 g   .lM 1

                 ·-            A.Q.   \ ' \. ·
NOTICE: TIDS DOCUMENT
CONTAINS SENSITIVE DATA

                                                   NO.~

IN THE INTEREST OF                                             §     IN THE DISTRICT COURT
                                                               §
A.N.S. AND J.R.S.                                              §       6tta JUDICIAL DISTRICT
                                                               §
CHILDREN                                                       §     LAMAR COUNTY, TEXAS

              ORDER RESETfiNG HEARING ON MOTION TO TRANSFER

           IT IS ORDERED that a hearing be set in the above-styled and numbered cause on

the 20th day of March. 2015 at 10:00 o'clock a.m., at the Lamar County Courthouse,

119 North Main Street. Paris, Texas 75460.



           Signed   this~~ ~~ .J-.., ~                                                          '2015.




                                  JUDGE PRESIDING




                                                                                          r~~~
                                                                                            CD               ,.....,         '

                                                                                                     ~
                                                                                                            -~
                                                                                                            ~
                                                                                                             C'!)
                                                                                                                            ;..
                                                                                                                            :::c~
                                                                                                                            ·. • r -
                                                                                                                        ;ufTl

                                                                                            p-· N
                                                                                                     2:                 :-, 0
                                                                                                                        ("..) "TJ
                                                                                                                       c=o
                                                                                                                        '2:::0
                                                                                          ~!~   ::                     -·:o
                                                                                                                       :
                                                                                          -< '            (/1          >     f J.!~P~~y C'~P.TIFY THAT THE AFOR~SA10 ISATRUE
    A~O CORP.ECT COPY ON FILE OR OF RECORD INTHE
      J p~    JUDICIAL DISTRICT COURT, LAMAR CO., TX

SIC NED AND SEALED   THI\t}~)-~Y~:~
                           . ~- ·i\                    '-.:=~ ~··
                           ~    .   .   -




                                                       NO. 83894

            IN THE INTEREST OF                              §   IN THE DISTRICT COURT
                                                            §
            A.N.S. AND J.R.S.                               §    6tll JUDICIAL DISTRICT
                                                            §
            CJDLDREN                                        §   LAMAR COUNTY, TEXAS


                          MOTION FOR PETITIONER TO APPEAR BY TELEPHONE


                       Comes now Jason T. Sartor, Movant, by and through his attorney of recor~ Jennifer

            Gibo, and makes this Motion for Petitioner to Appear by Telephone. Jason T. Sartor. Petitioner,

            a necessary party to this case, is unable to appear in person on the hearing date due to his

            employment. Movant is requesting that Jason T. Sartor be permitted to appear by telephone and

            be able to testify at the hearing on March 20,2015, as though he appeared in person.

                       Wherefore, premises considered, Movant prays"that the Court grant Movant's Motion

            for Petitioner to Appear by Telephone.



                                                                Respectfully submitted,
                                                                                                                   r
                                                                                           CD              ~
                                                                                                                   !-: -,
                                                                                           - ..,
                                                                                                           N       co
                                                        Paris, TX 75460                    ~n
                                                                                            ·-i r·o.
                                                                                            ("') t     I
                                                                                                           .,      z::::O
                                                                                                                   - l ;:o
                                                        Tel: (903) 905-4964                      r- n      :X      :
                                                                                                                   ""'
                                                                                                                        ...
                                                                                                                   - 1 ('")
                                                                                                                   r~.o)
                                                                                                                   J_.. 'c, ,

                                                                 ~
                                                                                                           (/1
                                                                                           -<                      II
                                                                                ~
                                                        By:
                                                            Jennifer Gibo
                                                            State Bar No. 24032343
                                                            jgibolaw@gmail.com
                                                            Attorney for Petitioner



                                                                                                   Page 1 of2
                                     Certifieate of Service

       I certify that a true copy of the above was served on each attorney of record or party in

accordance with the Texas Rules of Civil Procedure on ---=-f_-__;../_2
                                                                     _____:,2015.




                                                                                       Page2of2
                                               ....
      :




'·'
NOTICE: THIS DOCUMENT
CONTAINS SENSITIVE OATA

                                           NO.~

IN THE INTEREST OF                              §    IN THE DISTRICT COURT
                                                §
A.N.S. AND J.RS.                                §   6TH JUDICIAL DISTRICT
                                                §
CHILDREN                                        §    LAMAR COUNTY, TEXAS

                       ORDER DENYING MOTION TO TRANSFER

       On March 20, 2015 the Court heard the Motion to Transfer filed by Stacey Diane Sartor.

       The Court, after considering the pleadings and hearing the evidence and argument of

counsel, finds that the Motion to Transfer should be denied.




                                                #iZ.
                                             JUDGE PRESIDING




                                                                                                                    r-
                                                                            :JJ                          ........
                                                                                                         c::>       ~..,
                                                                            -<                  ...
                                                                                                ~.~~
                                                                                                         ~          z-
                                                                            I              c.::.:.:.::    ::;'~:    ;oa
                                                                                                                    ~r-



                                                                             \~~i:                                  g.,.,
                                                                                                          ~
                                                                                            (") r..                                                                 1




                        VOLUME       OF

                        CAUSE NO. 83894




IN THE INTEREST OF               *    IN THE DISTR I CT COURT

                                 *
A . S . and J.S,                 *    LAMAR COUNTY , TEXAS

                                 *
MINOR CHILDREN                   *    618 JUDICIAL DISTRICT




           * * * * * * * * * * * * * * * * * * * * *

                      STATEMENT OF FACTS

                        MARCH 20, 2015

           * * * * * * * * * * * * * * * * * * * * *


On the 20th day of March, 2015 the following proceedings
came on to be heard in the above-entitled and numbered
cause before the Honorable Judge Clifford , Judge
Presiding, held in Paris, Lamar County, Texas:


Reported by Oral Stenography .
                 A P P E A R A N C E S




MS . JENNIFER GIBO

SBNO: 24032343

109 1s t Southeast


Paris, Texas 75460
                                  INDEX

         APPEARANCES                      2


         INDEX                            3


         END OF PROCEEDINGS               21


         REPORTER'S CERTIFICATE           22




-""'\.
-~
  \




                     CHRONOLOGICAL WITNESS INDEX




      NAME               DIRECT            CROSS


      JEFF SARTOR        7                 10


      STACEY SARTOR 12
.~.
. ~\


       1                              P R 0 C E E 0         I   N G S

                                               (Open court.)

                               THE COURT :        This is Cause Number 83894,                in

           the interest of A.S.           and J.S . ,      minor children .

                        Mrs.   Gibo,     if y' all will come up here,               please.

                               MS.    GIBO:      No w ,   Your Honor,       if you'll

           recall   I   asked that my client be able to appear by

           telephone because he was here last time and then Mrs.
           Sartor -- was not able to be here and my client had to go

           back to Kansas.

                               THE COURT:         Okay.

                               MS .   GIBO :     So we filed a motion requesting

           that he be able to appear by telephone.

                               THE COURT:         We will allow him to appear by

           telephone.

                               MS .   GIBO :     Okay.     So I    will need to call



 I         him then and

                               THE COURT:         Get him on the phone .



 I                      Now who is filing what

                               MS .   GIBO:
                                                            in this?

                                                 We have filed a motion to

 I         transfer an out-of-court order,                  Your Honor .         The order

           was   originally done in New York .                  Mrs.   Sarto r    lives in

           Hunt County now.           She moved there from Hopkins County.

                               THE COURT:         Okay .

                               MS.    GIBO :     We filed this         --   my client lives
1   in -- he is with the military.                   He went into the military

2   out of Lamar County.             Lamar County is still his county of

3   residence.       He is in Kansas at this point

4                        THE COURT:        I   understand .

5                        MS.    GIBO :         with the military;   but he is

6   out of Lamar County.             We are asking that the case be in

7   Lamar County.

8                Mrs .    Sartor,       I believe,    is asking that it

9   transfer to Hunt County,              or in the alternative Hopkins

0   County because when we filed this she had been living in

1   Hopkins.      She hadn't been living in Hunt County for                six
2   months at     the time that we filed this motion.

3                        THE COURT:        She had not?

                         MS .   GIBO:     Had not.
5                        THE COURT:        Okay .

                         MS.    GIBO:     So we are wanting i t here in
    Lamar County because my client is the only person who

8   hasn ' t   actually moved .          He was in Lamar County a t     the

9   time we did this in New York.                   He's in Lamar County

0   still.

                         THE COURT :       Get him on the phone .

                         MS.    GIBO:     And,   Your Honor,   we have some

    witnesses here,         his family,        who is also from Lamar

    County.

                         THE COURT :       Do you want to get him on the
      1   phone right now or do you want to take these other

      2   witnesses?

      3                        MS .    GIBO :     We could do the other witnesses

      4   first,       Your Honor.

      5                        THE COURT:             Let's get the other witnesses

      6   first.

      7                  Ma'am,       have a seat at that table there .

      8   There's a microphone there.                    Talk into it.

      9                        THE COURT:             Okay.    Mrs.       Gibo,   your first

      0   witness?

      1                        MS.     GIBO:      Your Honor,         I    call Jeff Sartor .

      2                                         J EFF SARTOR,

      3                  The witness,       having been duly sworn,                 was

      ~   examined and testified as follows:

      5                                  DIRECT EXAMINATION

      6    BY MS.      GIBO:


l
I
     17

      8
                  Q.    Mr.

          for the rec'brd?
                               Sartor,     could you please state your name




;•
      9           A.     My name is Jeffrey Alan Sartor .

                  Q.    What is your relationship to your son?

I                 A.    He's my oldest boy,              Travis - -        Jason Travis.

                               THE COURT:             That's a    good question,          Mrs.

          Gibo.

                               MS .    GIBO:      I    know.     Well,      I   can give you

     ;s   the background but I            wanted to make sure --
            1                         THE COURT :    Okay.

            2          Q.    (By Ms.     Gibo)     Okay.   You th r ew me when you

            3   introduced your brother,             Jason,    given that your son ' s

            4   name    is Jason .

            5          A.    That's who he's named after.

            6          Q.    I   see .   Okay .     Have you kno wn      your son his

            7   whole    life -- I'm teasing,          I ' m sorry .

            8                Okay .      So you live here in Lamar County?

            9          A.    Actually we do not any longer.                We live in
        1   0   Gregg County .

            1          Q.    In where?

        '2             A.    Gregg -- actually our --
        13             Q.    Gregg County.
·-"'.
        '4             A.    Gregg County .         We actually have a mailing

            5   address in Henderson,             Texas which is       just -- they ' re   just

            6   right adjacent to.
                       Q.    At the time in which your son signed up for                   the

            8   military

            9          A.    Yes .

        .o             Q.    -- where was he         living?

        •1             A.    Lamar County.
                       Q.    And to your knowledge does your son continue to

                pay his taxes out         of Lamar County?

                       A.    Yes .

                       Q •   And so to your knowledge is this -- Lamar



..--.
.   \
 1   County         is your son ' s           residence?

 2            A.   Yes .

 3            Q.   Okay .       And you understand that although he ' s         in

 4   the military and living in Kansas he has                    continued to

 5   maintain Te x as and Lamar County as his - -

 6            A.   Home of residence.

 7            Q.   -- residence?

 8            A.   Yes .

 9            Q.   Okay .       Now,     you know we're here today to see

 0   about which is the proper venue                    for this hearing

 1   regarding your grandchildren?
 2            A.   Yes,     I   do.

 3            Q.   Do you have visitation with your grandchildren?

 4   Do you get to see them?

 5            A.   We do.        We haven't seen them since November .

 6   It ' s   not visitation;            it ' s   just whenever we get   an

 7   opportunity to see them.

j8            Q.   Certainly you've seen your son with his

 9   children?

 0            A.   Ab so 1 u t e 1 y .

              Q.   And so you can spe a k as to how - -            what kind of

     father he is and that                sort of thing?

              A.   Yes ,    I   can .

              Q.   So Lamar County would be an appropriate venue

.5   for this hearing?
                                                                                                  1(


-~


     1            A.    It would.

     2            Q.    All right.           Thank you.

     3                         MS.    GIBO:     I ' l l pass the witness,          Your

     4   Honor.

     5                         THE COURT:        Any questions,         ma'am.

     6                         MRS.    SARTOR:         Yes,   sir.

     7                                   CROSS EXAMINATION

     8   BY MRS.       SARTOR:

     9            Q.    Are you aware that your son owns property in

     0   New York currently right now?

     1            A.    Actually that land is in foreclosure .
                  Q.    Yes,   sir.      I   have right here where i t says                 the

     3   husband and wife owned the property located in Jefferson

     ~   County ,      New York,      during the time of the divorce.                   I    have

     s   right here,       printed off right now                     printed off

     6   yesterday --

                               MS .   GIBO:     Your Honor       --
                  Q.    (By Mrs.      Sartor)     --    that the house wa s        never

         sold .

                               THE COURT:        Ma'am,       wait a minute.

                               MS.    GIBO :    I'm going to object .            Mrs.

         Sartor is testifying rather than asking questions.                                 And

         I'm also going to question the relevance .

                               THE COURT:        Okay.        You'll get a    chance to
                                                                                                        1



-~


      1                           MRS.     SARTOR :      Okay.        Yes,        sir.     But he does

      2   know that we bought a house togethe r                             in New Yor k .

      3                           THE COURT :         Okay .

      4                           THE WITNESS:           I   do    know that .

      s                           THE COURT :         Ma ' am,     I'm going to advise you

      6   that when someone joins the military they designate their

      7   horne   address.

      8                           MRS .    S ARTOR:     Yes ,      sir.       I    was    also in the

      9   military .         I   was    in the Army.           When he joined the

     jQ   militar y out of Lamar County he joined the National

      1   Guard.       I    was active duty.             We were stationed in New York

      2   together .         He had to back out of National Guard from New

      3   York and join active duty from New York to go to Kansas.
      4   He was stationed in Ne w York originally and was changed

      S   to Kansas after we moved to Texas .

      6                          MS .     GIBO:   And ,      Your Honor ,           of course our

          argument         is that he has designated Texas as                            his horne

          state.

      9                          THE COURT :          Ma'am ,      it ' s   where they entered

     ~0   and where they designate .                   They may move all over the

     •1   country but if I              join the Army when I ' m 18 here and I

      2   designate this as my residence ,                        i t stays my residence

      3   until    I   change the records and designate another home

      4   address.

     ~s                          MRS.      SARTOR:      Yes,      si r.      I    have where it
                                                                                             1


-~
    I




         1   says when we signed the VA loan that is says we had to

         2   make New York State - -           and pay taxes to New York State

         3   which i t also says in the divorce decree we have to pay

         4   taxes to New York State.              We have to make it the state --

         5   -- in order to sign the loan on the house through the VA ,

         6   which is military .

         7                     THE COURT:          Well --

         8                     MRS .    SARTOR:      They were aware that you move

         9   around,    but they say it has to be New York.

         0                     THE COURT:          Okay.      I   will listen to you in

         1   just a moment .

         2                     MRS.     SARTOR :     Yes ,    sir .

         3                     THE COURT:          Go ahead,        Mrs.    Gibo.

        4                      MS.     GIBO:    Your Honor,           I   woul d pass the

         5   witness.

                               THE COURT:          Do you have any questions,



I            ma'am?

                               MRS .    SARTOR :     No ,    sir,     no further


;•
         9   questions.

        '0                     MS.     GIBO:    Your Honor,           I   would call Mrs .

I       .1   Sarto r.

        2                                  STACEY SARTOR,

        ~3               The witness,       having been duly s worn ,               was

             examined and testified as             follows:

         5                               DIRECT EX AMIN ATION
                                                                                    1




    1    BY MS.    GIBO :

    2        Q.     Mrs.     Sartor

    3        A.     Yes,     ma'am .

    4        Q.     -- where are you currently living?

    5 A. I   live in Hunt County with my children.

    6        Q.     Okay.       When did you move there?

    7 A. I   moved there in              we   just resigned the lease.

    8   We've    already lived there          for   seven months .

    9       Q.      When did you move there?

    0       A.      Seven months ago --             from today's date   seven

    1   months ago,     ma'am.

    2       Q.      Okay .      So you

    3       A.      Today's March
    4       Q.      Hold on.         I'm going to look on my calendar.

    5   Give me just a moment .            So in September?

    6       A.      Yes,     ma ' am .

    7       Q.      Okay .      Now,     before that where did you live?

t   8       A.      We lived in Hopkins County because we moved to



I   9   Texas because -- I ' m not even from Texas at all.

        Travis made an agreement            that we would both liv e
                                                                          Me and

                                                                         in Texas

I       and raise our children in Texas.

            Q.      Okay.       So where did you live prior to Hunt

        County?

            A.      In Hopkins County,          ma'am.

            Q.      Okay.       How long did you live in Hopkins County?
                                                                                                  1



-~
         '
              1          A.    For a     year.

              2          Q.    Okay .     And when was that?          Can you give me       a

              3    date?

              4          A.    Well,     January 1 we moved to Texas          in general        so

              5    I   guess we lived there for three months.                So i t would be

              6    around April -- around Ap ril of 2013 .

              7          Q.    Okay.      Where did you live before that?

              8          A.    We lived in New York ,          ma 'a m.

              9          Q.    When did you guys divorce?

              0          A.    We divorced December of 2013 ,             when I    was

             '1    already in Texas.

                         Q.    Okay.       And what     is your horne state?

                         A.    My horne state is Pennsylvania.
-~
     \
                         Q.    Okay.      And are you s t i l l in the military?

                         A.    No,    ma ' am.

                         Q.    So as we sit here today your home state now is
 §
                   Texas?




';'           9

              0
                         A.

                         Q.
                               Yes,

                               Okay .

                   than six months?
                                        ma ' am.

                                           Because     you've been in Texas for longer



I            '1          A.    Yes,     ma ' am.     Both my children are Texans          so --

             .2          Q.    Okay.      Now,      you don't do your ta xe s      with Mr.

             ' 3   Sartor,    obviously?

             .4          A.    No,    ma ' am,     not anymore.

             '5          Q.    Okay.      When was the last time that you guys
                                                                                       1




 1   filed a    joint return?

 2        A.     We filed together in New York the year after we

 3   purchased the house so in 2012                   in the spring of 2012

 4   we filed taxes in New York through H&R Block .

 s        Q.     Now,    you understand that we filed this petition

 6   in October of 2014,             correct?

 7        A.     Yes ,   ma ' am .

 8        Q.     And at the time that we filed this petition you

 9   had been living in Hunt County for -- by your reckoning

 0      about a month?

 1        A.     We would've been there for five months,                      so it
 2   wasn't quite six months .

         Q.      You said that you moved to --
         A.     When you filed it,              I'm sorry - -   so,   yes .     When

 S   you filed -- I       wasn't aware that you filed i t under

 6   months afterwards because he filed it with the wrong

 7   address.    He had already had our addresses as Hunt County

"8   but he sent it to the one in Sulphur Springs .

9        Q.     And at the time that we filed it you had been

     living in Hunt County for less than a month,                     correct?

         A.     Yes ,    ma'am .

         Q.     Okay .      And had been living in Hopkins County

     prior to that?

         A.     Yes,     ma ' am .

         Q .    Okay .      So,      really the argument is coming do wn
                                                                                        11


.~



      1   to whether Hopkins County is the correct venu e or Lamar

      2   County?

      3        A.   Absolutely ,       rna ' am,   yes.     I beli e ve i t should be

      4   where the kids are and where they're going to be ,                   in Hunt

      5   County forever.          I ' ve been adopted there .

      6        Q.   You understand that b e c a use this was filed

      7   prior to you being --

      8        A.   So i t should ' ve been in Hopkins ,             if i t wasn ' t

      9   transferr e d to Hunt,       yes,    ma'am.

      0        Q.   We ll,    Hopkins County or Lamar County,                that is

      1   the argument,      right?
      2 A. I     would never - -      we have no connection to Lamar

          County so I     wouldn't see             and every la wyer I ' v e   talked

      4   to says it should not be in Lam ar County because he

      S   doesn't live here.

      6                      MS.   GIBO:      Objection,      Your Honor ,   hearsay.
                             THE COURT :       Ma'am,     just answer the

      8   questions .

      9                      THE WITNESS :         Yes,   sir .

     .o        Q.       (By Ms.    Gibo)    How long we re you in Hopkins

     .1   County?

     :2 A. I    was in Hopkins County for ove r             a   year so - -

      3        Q.   Okay .        All right.

     •4             Now

     '5                     MS.    GIBO :     Pass the witness.
                                                                                                            1


..-.....,

              1                        THE COURT:          Do you hav e              anything you want

              2   to tell me,        ma ' am?

              3                        MRS .    SARTOR :       Sir,       I    think ev e n a basic

              4   case - -    it should always be where th e                         kids l i v e and where

              5   they ' re going to live.              He's not a round.                I mean - -   we

              6   changed one court date and he ' s                      still not a ble to be

              7   here.      Like,    he's not been around for the children.                           It

              8   should be in the best interest of the children wh e re i t ' s
              9   at.     It should be long - term care for them,                            which should

            J~    be where they liv e .

              1                        THE COURT:          Well
              2                        MRS.     SARTOR :       He hasn't taken any

                  responsibility as a            father,       whatsoever.              Jason,   my son --
             4                         MS.     GIBO:    Your Honor,              I   would - -

             5                         THE COURT:          Ma ' am--

                                       MS .    GIBO :   -- object to that testimony as,

                  first   of all,      mischaracterizing any evidence - -

                                       THE COUR T :        Do you h a ve any other

                  witnesses?

                                       MS.     GIBO:    Yes,      Your Honor.            I   could call

                  Mr.   Sartor but we ' d have to get him on th e phone .

                                       THE COURT:          I   don ' t        think I'm going to need

                  any more witnesses here.

                                       MS.     GIBO:    Your Honor ,            may I make a brief

            ~IS   statem e nt?
                                                                                                        1




           1                       THE COURT:               Yes.

                                   MS.      GIBO:       Okay.         Mr.   Sartor is in the

               military .     It takes him away from his family for large

               chunks of time.           That's the sacrifice that people that

               are in the military make.                     He is -- has the home state of

               Lamar County,       Texas.         He has had that home state of Lamar

               County,    Texas.

                            Mrs.    Sartor has moved from one place to
               another.      The proper venue for                  this case would be in

               Lamar County because he has remained with this                                  as his

               home state while Mrs.              Sartor has moved from New York to
               Hopkins to Hunt County .                 There isn ' t          going to be a    lot of

.----..'       evidence about the children in Hunt County .                            There isn't
               going to be a       lot of evidence about the children in

               Hopkins County .          They lived for               a year in Hopkins County .

               They lived seven months in Hunt County.

                            We have family.                 We have connections here .

               This is Mr.    Sartor's home state.                      I   would ask that i t be

               in Lamar County,          Your Honor.

                                   MRS .    SARTOR :          Sir,    can I     speak please?

                                   THE COURT:               Ma'am ,   do you have anything you

               want to tell me?

                                   MR S •   S A.R T 0 R :     Yes .     Mr .   Sartor and his

               current wife or girlfriend -- he won ' t                         tell me which

               have stated they are never returning to Texas ever again.
                                                                                              1!




      1   They intend to return to New York --

      2                  MS .    GIBO:     Objection ,       Your Honor,        hearsay.

      3                  THE COURT:          Ma'am ,    we're only ta l king about

      4   -- he still has Lamar County as his place of residence.
      s                  MRS .    SARTOR:       Yes,    sir.       But the    kids - -

      6   also they go to church every single week .                      They have

      7   daycare       all the information

      8                  THE COURT:          Ma'am,     we are         talking only

      9   about which court is going to hear this matter .

      0                  MRS .    SARTOR:      Yes,     sir .

      1                  THE COURT:          And I     don ' t     know what this

      2   matter is .   It's some sort of motion to modify.                      I

      3   haven't looked at the file.

      4                  MRS.     SARTOR :     Yes ,    sir.       I   understand.       If

      S   he has never even had the          kids - -     he ' s    never had

      6   visitation with the      kids.      He doesn ' t         have information

      7   about the kids.




'
;•
      8
      9
                         THE COURT :

                         MRS.     SARTOR:

                         THE COURT:
                                             Well ,

                                               Yes,
                                                       that wi l l come up at --

                                                        sir.

                                             -- the hearing on the motion to

I         modify.   I ' m trying to deny the motion to transfer.

          Anything that's going to be heard is going to be heard in

          my court here in Lamar County,              Texas .

                         MS .    GIBO:     Your Honor ,          we filed a motion to

     ~S   transfer i t here to Lamar County .
    1                        THE COURT:         Then I'm going to grant it.

    2   I ' m going to grant it.

    3                        MS.     GIBO:    Thank you.

    4                        THE COURT:         So i t ' s going to be in this

    5   court.

    6                Now ,   I   would highly recommend you retain an

    7   attorney.      We will hear the case on its merits -- Mrs.

    ~   Gibo ,   you might go ahead and get a - -

                             MS.     GIBO :   Your Honor,        I'm going to have to
1   P   talk to my client and see what he is

                             THE COURT:         Okay.    Let ' s   go ahead and get
1   2   this set.

13                   Ma'am,      I   want you to go hire you an attorney.

14      You're going to need one.
1~                           MRS.     SARTOR:     Yes,   sir .     But I mean I   think
16      i t is illegal that he has this home in New York and he's

17      supposed to be filing taxes in Ne w York and h e 's not .

JB                           THE COURT:         He is still designated Lamar

    ~   County - -

~p                           MRS.     SARTOR:     We were instructed to change

H       that .   We were instructed when we signed the loan to

n       change to New York.

B                            THE COURT:         When you join the military it

24      is your home county where -- when you join -- that

45      remains your horne county .
                                                                               2




      1                 MRS.    SARTOR:     He had to rejoin when -- we

      2   had to rejoin from New York .       He had to rejoin active

      3   duty from New York so --

      4                 THE COORT :       Well,    at this point in time I'm

      5   going to grant the motion to transfer .           It's going to be

      6   heard in this court.      That will conclude this matter.

      7                 MRS .   SARTOR:     Yes,    sir.   And I'm going to

      8   find out if that's illegal,       because I ' m pretty sure it

      9   is.
      0                         (End of proceedings.)



      2

      3
.~

     4

      5


     ~7
                                                                  2




THE STATE OF TEXAS

COUNTY OF LAMAR



I, Terry Spangler, Official Reporter in and for the 6th Court of
Lamar, State of Texas, do hereby certify that the above and
foregoing contains a true and correct transcription of all
portions of evidence and other proceedings requested in writing
by counsel for the parties to be included in this volume of the
Reporter ' s Record, in that above-styled and numbered cause , all
of which occurred in open court or in chambers and were
reported by me .



I further certify that this Reporter's Record of the
proceedings truly and correctly reflects the exhibits , if any,
admitted by the respective parties.



WITNESS MY OFFICIAL HAND this the 18th day of June,   2015 .




                          Terry Bryant - Spangler
                          CSR:  7737
                          Expiration: 12/16
                          833 CR 33100
                          Sumner, Texas 75486




                                                                  ....
          Sec . 155 . 201 .   MANDATORY TRANSFER .   (a)    On the filing of a
motion showing that a suit for dissolution of the marriage of
the child ' s parents has been filed in another court and
requesting a transfer to that court , the court having
continuing , exclusive jurisdiction of a suit affecting the
p arent-child relationship shall , within the time required b y
Section 155 . 204 , transfer the proceedings to the court in which
the dissolution of the marriage is pending .               The motion must
comply with the requirements of Section 155 . 204(a) .
          (b)   If a suit to modify or a motion to e nforce an o r der is
filed in the court having continuing , exclusive jurisdiction of
a suit , on the timely motion of a party the court shall , within
the time required by Section 155 . 204 , transfer the proceeding to
another county in this state if the child has resided in the
other county for six months or longer .
          (c)   If a suit to modify or a motion to enforce an order is
pending at the time a subsequent suit to modify or motion to
enforce is filed , the court may transfer the proceeding as
provided by Subsection (b) only if the court could have
t ransferred the proceeding at the time the first motion or suit
was filed .

Added by Acts 1995 , 74th Leg ., ch . 20 , Sec . 1 , eff . April 20 ,
1 995 .    Amended by Acts 1999 , 76th Leg . , ch . 1135 , Sec . 1 , eff .
Sept . 1 , 1999 .
Amended by :
          Acts 2005 , 79th Leg ., Ch . 916 (H . B. 260) , Sec . 14 , eff .
June 18 , 2005 .
         Sec . 155 . 203 .   DETERMINING COUNTY OF CHILD ' S RESIDENCE .   In
computing the time during which the child has resided in a
county , the court may not require that the period of residence
be continuous and uninterrupted but shall look to the child ' s
principal residence during the six-month period preceding the
commencement of the suit .

Added by Acts 1995, 74th Leg . , ch . 20, Sec . 1 , eff . April 20,
1995 .
          Sec . 155 . 204 .   PROCEDURE FOR TRANSFER .   (a)   A motion to
transfer under Section 155 . 201(a) may be filed at any time .           The
motion must contain a certification that all other parties,
including the attorney general , if applicable , have been
informed of t he filing of the motion .
          (b)   Except as provided by Subsection (a) or Section
262 . 203 , a motion to transfer by a petitioner or movant is
timely if it is made at the time the initial pleadings are
filed .     A motion to transfer by another party is timely if it is
made on or before the first Monday after the 20th day after the
date of service of citation or notice of the suit or before the
commencement of the hearing, whichever is sooner .
          (c)   If a timely motion to transfer has been filed and no
controverting affidavit is filed within the period allowed for
its filing , the proceeding shall , not later than the 21st day
after the final date of the period allowed for the filing of a
controverting affidavit , be transferred without a hearing to the
proper court .
          (d)   On or before the first Monday after the 20th day after
the date of notice of a motion to transfer is served , a party
desiring to contest the motion must file a controverting
affidavit denying that grounds for the transfer exist .
          (e)   If a controverting affidavit contesting the motion to
transfer is filed , each party is entitled to notice not less
than 10 days before the date of the hearing on the motion to
transfer .
          (f)   Only evidence pertaining to the transfer may be taken
at the hearing .
          (g)   If the court finds after the hearing on the motion to
transfer that grounds for the transfer exist , the proceeding
shall be transferred to the proper court not later than the 21st
day after the date the hearing is concluded .
          (h)   An order transferring or refusing to transfer the
proceeding is not subject to interlocutory appeal .
          (i)   If a transfer order has been signed by a court
exercising jurisdiction under Chapter 262 , a party may file the
transfer order with the clerk of the court of continuing ,
exclusive jurisdiction .       On receipt and without a hearing , the
clerk of the court of continuing , exclusive jurisdiction shall
transfer the files as provided by this subchapter .

Added by Acts 1995 , 74th Leg ., ch . 20 , Sec . 1 , eff . April 20,
1995 .    Amended by Acts 1999 , 76th Leg ., ch . 1150 , Sec . 1 , eff .
Sept . 1, 1999 ;     Acts 1999 , 76th Leg ., ch . 1390 , Sec . 14 , eff .
Sept. 1 , 1999 .
Amended by :
         Acts 2005 , 79th Leg ., Ch . 916 (H . B . 260) , Sec . 15 , eff .
June 18 , 2005 .
Rule 21. Filing and Serving Pleadings and Motions (2014)
TEXT

(a) Filing and SeNice Required. Every pleading, plea, motion, or application to the court for an order, whether in the

form of a motion, plea, or other form of request, unless presented during a hearing or trial, must be filed with the clerk

of the court in writing, must state the grounds therefor, must set forth the relief or order sought, and at the same time

a true copy must be served on all other parties, and must be noted on the docket.

(b) Service of Notice of Hearing. An application to the court for an order and notice of any hearing thereon, not

presented during a hearing or trial, must be served upon all other parties not less than three days before the time

specified for the hearing, unless otherwise provided by these rules or shortened by the court.

(c) Multiple Parties. If there is more than one other party represented by different attorneys, one copy of each

pleading must be served on each attorney in charge.

(d) Certificate of Service. The party or attorney of record, must certify to the court compliance with this rule in writing

over signature on the filed pleading, plea, motion, or application.

(e) Additional Copies. After one copy is served on a party, that party may obtain another copy of the same pleading

upon tendering reasonable payment for copying and delivering.
(f) Electronic Filing.


(1) Requirement. Except in juvenile cases under Title 3 of the Family Code, attorneys must electronically file

documents in courts where electronic filing has been mandated. Attorneys practicing in courts where electronic filing

is available but not mandated and unrepresented parties may electronically file documents, but it is not required.

(2) Email Address. The email address of an attorney or unrepresented party who electronically files a document must

be included on the document.

(3) Mechanism. Electronic filing must be done through the electronic filing manager established by the Office of Court

Administration and an electronic filing service provider certified by the Office of Court Administration.

(4) Exceptions.

(A) Wills are not required to be filed electronically.

(B) The following documents must not be filed electronically:

(i) documents filed under seal or presented to the court in camera; and

(ii) documents to which access is otherwise restricted by law or court order.

(C) For good cause, a court may permit a party to file other documents in paper form in a particular case.

(5) Timely Filing. Unless a document must be filed by a certain time of day, a document is considered timely filed if it

is electronically filed at any time before midnight (in the court's time zone) on the filing deadline. An electronically filed

document is deemed filed when transmitted to the filing party's electronic filing service provider, except:
(A) if a document is transmitted on a Saturday, Sunday, or legal holiday, it is deemed filed on the next day that is not

a Saturday, Sunday, or legal holiday; and

(B) if a document requires a motion and an order allowing its filing, the document is deemed filed on the date that the

motion is granted.

(6) Technical Failure. If a document is untimely due to a technical failure or a system outage, the filing party may seek

appropriate relief from the court. If the missed deadline is one imposed by these rules, the filing party must be given a

reasonable extension of time to complete the filing.

(7) Electronic Signatures. A document that is electronically served, filed, or issued by a court or clerk is considered

signed if the document includes:

(A) a "/sf' and name typed in the space where the signature would otherwise appear, unless the document is

notarized or sworn; or

(B) an electronic image or scanned image of the signature.

(8) Format. An electronically filed document must:

(A) be in text-searchable portable document format (PDF);

(B) be directly converted to PDF rather than scanned, if possible;

(C)notbelocked; and

(D) otherwise comply with the Technology Standards set by the Judicial Committee on Information Technology and
approved by the Supreme Court.

(9) Paper Copies. Unless required by local rule, a party need not file a paper copy of an electronically filed

document.

(10) Electronic Notices From the Court. The clerk may send notices, orders, or other communications about the case

to the party electronically. A court seal may be electronic.

(11) Non-Conforming Documents. The clerk may not refuse to file a document that fails to conform with this rule. But

the cler1< may identify the error to be corrected and state a deadline for the party to resubmit the document in a

conforming format.

(12) Original Wills. When a party electronically files an application to probate a document as an original will, the

original will must be filed with the cler1< within three business days after the application is filed.

(13) Official Record. The cler1< may designate an electronically filed document or a scanned paper document as the

official court record. The clerk is not required to keep both paper and electronic versions of the same document

unless otherwise required by local rule. But the cler1< must retain an original will filed for probate in a numbered file

folder.


Amended by order of Dec. 13, 2013, eff. Jan. 1, 2014.

Comment to 2013 Change: Rule 21 is revised to incorporate rules for electronic filing, in accordance with the
Supreme Court's order - Misc. Docket No. 12-9206, amended by Misc. Docket Nos. 13-9092 and 13-9164-
mandating electronic filing in civil cases beginning on January 1, 2014. The mandate will be implemented according
to the schedule in the order and will be completed by July 1, 2016. The revisions reflect the fact that the mandate will
only apply to a subset of Texas courts until that date.
Rule 21a . Methods of Service (2014)
TEXT

(a) Methods of SeNice. Every notice required by these rules, and every pleading, plea, motion, or other form of

request required to be served under Rule 21 , other than the citation to be served upon the filing of a cause of action

and except as otherwise expressly provided in these rules, may be served by delivering a copy to the party to be

served, or the party's duly authorized agent or attorney of record in the manner specified below:


(1) Documents Filed Electronically. A document filed electronically under Rule 21 must be served electronically

through the electronic filing manager if the email address of the party or attorney to be served is on file with the

electronic filing manager. If the email address of the party or attorney to be served is not on file with the electronic

filing manager, the document may be served on that party or attorney under subparagraph (2).

(2) Documents Not Filed Electronically. A document not filed electronically may be served in person, by mail, by

commercial delivery service, by fax, by email, or by such other manner as the court in its discretion may direct.
{b) When Complete.

(1 ) Service by mail or commercial delivery service shall be complete upon deposit of the document, postpaid and

property addressed, in the mail or with a commercial delivery service.

(2) Service by fax is complete on receipt. Service completed after 5:00 p.m . local time of the recipient shall be

deemed served on the following day.

(3) Electronic service is complete on transmission of the document to the serving party's electronic filing service

provider. The electronic filing manager w ill send confirmation of service to the serving party.
(c) Time for Action After Service. Whenever a party has the right or is required to do some act within a prescribed
period after the service of a notice or other paper upon him and the notice or paper is served upon him by mail, three
days shall be added to the prescribed period.
(d) Who May Serve. Notice may be served by a party to the suit, an attorney of record, a sheriff or constable, or by
any other person competent to testify.
(e) Proof of Service. The party or attorney of record shall certify to the court compliance w ith this rule in writing over
signature and on the filed instrument. A certificate by a party or an attorney of record, or the return of the officer, or
the affidavit of any other person showing service of a notice shall be prima facie evidence of the fact of service.
Nothing herein shall preclude any party from offering proof that the document was not received, or, if service was by
mail, that the document was not received within three days from the date that it was deposited in the mail, and upon
so finding, the court may extend the time for taking the action required of such party or grant such other relief as it
deems just.
(f) Procedures Cumulative. These provisions are cumulative of all other methods of service prescribed by these rules.


Amended by order of Dec. 13, 2013, eff. Jan. 1, 2014.

Comment to 2013 Change: Rule 21a is revised to incorporate rules for electronic service in accordance with the
Supreme Court's order- Misc. Docket No. 12-9206, amended by Misc. Docket Nos. 13-9092 and 13-9164-
mandating electronic filing in civil cases beginning on January 1, 2014.
Appendix C: Affidavit of Jennifer Gibo

        Jennifer Gibo appeared in person before me today and stated under oath:

        "My name is Jennifer Gibo. I am above the age of eighteen years and I am

fully competent to make this affidavit. I am the attorney representing Real Party in

Interest, Jason Sartor, in this Response to Writ of Mandamus. I am licensed to

practice law in the State of Texas. I have thoroughly reviewed the Court's file in

this matter. The facts stated in this affidavit are within my personal knowledge and

are true and correct.

        "I am an attorney in good standing practicing out of Lamar County, Texas. I

have been practicing family law for approximately 12 years. I have put over 15

hours into responding to this Mandamus. I bill at $200.00 per hour, which is a

reasonable and standard fee in this area for a lawyer of my experience. I have

billed my client $3000.00 for responding to this Mandamus. This was a reasonable

and necessary expense as a response was required to this Mandamus.



                                                                J ~' b ~
                                                                  enru er   1   o


Signed under oath before me on                            q   )J)'\,L.   ex~ , ao 1s
       #.."""'''
      ,.-~
     \~\
        ..!''! ~iJ,;;;,
     {'i( ··:f-\
      ~~t;~;i!~··
                 :'":l
                                  JUDY FLOYD
                          Notary Public. Stole of Texas
                            My Commission Expires
                             September 18, 2017
                                                                  q"w~J
                                                                Notary Public, State of Texas
                                                                                                25